Citation Nr: 0523370	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran may be recognized as a "former prisoner-
of-war" for the purpose of benefits administered by the 
Department of Veterans Affairs.     


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to December 1945 and regular Philippine Army service 
from December 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The veteran's claim was received in July 1998.  In a June 
1999 memorandum, the RO noted that the service department 
certified that the veteran had recognized guerrilla service 
from February 1945 to December 1945 and regular Philippine 
Army service from December 1945 to February 1946.  It was 
noted that the veteran claimed to have been held as a 
prisoner-of-war (POW) from November 1942 to January 1943.  
The RO determined that the veteran was not entitled to 
benefits as a former POW.  A RO decision, dated in July 1999, 
denied claims for service connection, on the basis that the 
veteran was not entitled to presumptions afforded a former 
POW.  A copy of the July 1999 RO decision was sent to the 
veteran, with a cover letter, in August 1999.  The veteran 
responded, in November 1999, stating that he was held at a 
POW camp.  The RO responded by letter, in January 2000, and 
told the veteran why he could not be recognized as a former 
POW.  A statement of the case was not sent at that time.  In 
a March 2000 letter, the veteran restated that he was held as 
a POW from November 1942 to January 1943 and that he had 
medical residuals of that experience.  The RO did not 
respond.  

In February 2003, the veteran reasserted his claim of being a 
former POW.  In March 2003, the RO notified the veteran of 
the evidence of record and the evidence needed to 
substantiate his claim.  The veteran and RO exchanged 
subsequent correspondence and a July 2003 statement was 
accepted as a notice of disagreement.  The statement of the 
case was issued in December 2002.  The veteran appeared at 
the RO, in February 2004, and testified as to the facts, 
which he felt supported his appeal.  

A June 2003 letter from the RO told the veteran the evidence 
needed to reopen a claim with new and material evidence.  
However, the statement of the case (SOC) and supplemental 
statements of the case (SSOC's) show that the claim was 
considered on a de novo basis considering all evidence, both 
old and new.  The Board finds that the veteran's November 
1999 letter, stating that he was held at a POW camp, was 
timely notice of disagreement with the July 1999 rating 
decision, and the claim has been continuously open since it 
was received in September 1998.  The RO appropriately 
considered the reasserted claim on a de novo basis, without 
requiring new and material evidence to reopen the claim.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The United States Reserve Personnel Center (USARPC) has 
certified that the veteran had recognized guerrilla service, 
from February 1945 to December 1945, and regular Philippine 
Army service, from December 1945 to February 1946.  

3.  USARPC has not certified the veteran's POW status, or his 
service during the period when he claims to have been held as 
a POW, and he has not submitted any document issued by the 
service department verifying such service.  

4.  The veteran was not, while serving in the active 
military, naval, or air service, forcibly detained or 
interned in line of duty by an enemy or foreign government or 
its agents.  






CONCLUSION OF LAW

The criteria for the veteran to be deemed a "former POW" 
for the purpose of benefits administered by the VA have not 
been met as a matter of law.  38 U.S.C.A. §§ 101(2), (24), 
(32), 107 (West 2002); 38 C.F.R. §§ 3.1(d), (y), 3.6, 3.40, 
3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).

The Board concludes that the discussions in the July 1999 RO 
decision on appeal; the December 2002 SOC; SSOC's sent in 
March 2004 and May 2004, at the February 2004 RO hearing, and 
in other letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for "former POW" status, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to the veteran's claim.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Perela v. Nicholson, U.S. Vet. App. No. 01-1138 
(August 5, 2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on claim for 
VA benefits.  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  In January 2004, the RO, in 
preparation for the veteran's hearing, asked him to bring any 
new evidence that had not been reviewed by VA.  The failure 
to use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Absent the required certification of service from the service 
department, or an acceptable document reflecting the alleged 
service issued by the service department (38 C.F.R. 
§ 3.203(a)), which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  He has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record. Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R 
§ 3.159(d)).  The RO took appropriate steps to attempt to 
verify the appellant's alleged period of active service and 
no other development is warranted because the law, and not 
the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  

Factual Background

An enlistment record, dated in March 1942, shows the veteran 
enlisted in an infantry unit for service from March 1942 to 
March 1945.  

The veteran submitted two documents bearing his name.  One 
document was dated January 20, 1943, and signed by the Chief 
of the O'Donnell Education Corps, of the Imperial Japanese 
Forces.  Subsequent translation showed it to be a certificate 
of graduation from cultural instruction at Camp O'Donnell.  
The other document was a parole oath.  He also submitted a U. 
S. War Claims Commission card bearing a claim number.  

An extract, dated in February 1945, indicates that the 
veteran and others were rejoining the unit as of that date.  

The hand written Affidavit For Philippine Army Personnel, 
dated in November 1945, lists the veteran's service with an 
infantry unit from March 1942 to November 1942, surrender to 
the Japanese in November 1942, and being a POW in Capas, 
Tarlac, from November 1942 to January 1943.  He was a 
civilian from January 1943 to February 1945, and served with 
a quartermaster unit from February 1945 to November 1945.  

A typed Affidavit For Philippine Army Personnel, dated in 
February 1946, was also received.  In it, the veteran 
reported that he had joined an infantry unit in March 1942, 
that he was captured in November 1942, and released from Camp 
O'Donnell in January 1943.  He was reconcentrated as a POW in 
January and February 1943.  He was a civilian farmer from 
February 1943 to February 1945, when he returned to military 
control.  

In an affidavit dated in December 1947, a witness who had 
been an officer in an infantry unit stated that the veteran 
had been inducted into that unit.  In another affidavit, the 
officer stated that the veteran fell into enemy hands and was 
a prisoner in Camp O'Donnell, Capas, Tarlac, from November 
1942 to January 1943, and at Balaoan, La Union, from January 
1943 to February 1943.  

A back pay application, dated in February 1954, and stamped 
fully paid, was been received.  It indicates the veteran was 
a private with an infantry company and served from March 1942 
to September 1945.  

A document from the Philippine Veterans Affairs Office, dated 
in January 1974, shows that the veteran was a veteran of 
World War II whose name was carried on an approved 
reconstructed guerilla roster of a quartermaster company, 
which was recognized in January 1945 and the recognition date 
of the unit was revised to October 1943.  

An extract from military records, by the Republic of the 
Philippines, Ministry of National Defense, dated in September 
1983, shows the veteran as inducted into an infantry unit in 
March 1942 and joining a guerilla quartermaster unit in 
February 1945.  He was processed in December 1945 and 
separated in May 1946.  He was listed as A/P from March 1942 
to February 1943, a non-casualty status from February 1943 to 
February 1945, and C/P from February 1945 to December 1945.  

In July 1998, the veteran submitted an informal claim 
asserting that he had been held as a POW at Camp O'Donnell, 
Capas, Tarlac, from November 15, 1942 to January 20, 1943.  

In his formal claim, received in September 1998, the veteran 
reported that he entered service in March 1942 and completed 
his service in May 1946.  

The RO contacted the service department and in February 1999, 
the United States Army Reserve Personnel Center (USARPC) 
reported that the veteran had recognized guerrilla service 
from February 1945 to December 1945 and regular Philippine 
Army service from December 1945 to February 1946.  Earlier 
service or POW status was not confirmed.  

In a sworn statement dated in January 2004, a witness wrote 
that he was a town mate of the veteran, that they joined an 
infantry unit together and that they were captured together 
in November 1942.  He stated that they were held prisoner 
together in the same cottage at Camp O'Donnell, and were both 
released in January 1943.  In the May 2004 supplemental 
statement of the case, the RO noted that the witness had 
recognized guerilla service from January 1945 to November 
1945; and that his claim for POW status from November 1942 to 
January 1943 had been denied, with the denial affirmed by the 
Board in September 1997.  

In February 2004, the veteran appeared at the RO and gave 
sworn testimony in a hearing.  He gave details of entering 
service in March 1942, being captured in November 1942, and 
being held as a POW until January 1943.  

Legal Analysis

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  In Manibog v. 
Brown, 8 Vet. App. 465 (1996) the Court noted that this law 
and regulation requires VA to accept a finding that the 
person was a POW, but does not require VA to accept a finding 
that a person was not a POW.  However, this case does not 
turn on whether the veteran was held prisoner, but whether he 
had recognized service at the time.  

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2004).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2004).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veteran status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203 (2004).  

In cases for VA benefits, where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department fails to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA.  Soria, 118 F.3d, at 
749.  

The Board acknowledges the documentation of service provided 
by the appellant. However, the service department (through 
the USARPC) has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces, at the time he claims to have been a 
POW.  Moreover, the USARPC did not certify any POW service 
for the appellant.  

In Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 
2005), the Court noted that there appeared to be a conflict 
between 38 C.F.R. § 3.41, which states that, for Philippine 
service, "the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department".  However, under the latter regulation, 
the additional documents cited must be issued by the service 
department.  In this case, no such document has been 
submitted by the appellant, nor has he given any indication 
that any of the documents noted in 38 C.F.R. § 3.203(a) 
exist.  

In view of the service department's finding and the absence 
of any of the requisite documents issued by the service 
department noted in 38 C.F.R. § 3.203(a), the appellant did 
not have recognized service such as to confer on him the 
status of a "former POW."  Since the law pertaining to 
eligibility for the claimed benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Since the veteran may not be recognized as a "former POW," 
the appeal is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


